Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the applicants' communication filed on September 29, 2020.  In virtue of this communication, claims 1-20 are currently presented in the instant application.
Drawings
The drawings submitted on September 29, 2020 have been reviewed and accepted by the examiner.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub No.: US 2020/0351755 A1 (herein “Huang-Fu”).

Claims 1, 10, and 19
Consider claim 10, Huang-Fu teaches an apparatus (see Huang-Fu Fig. 10, [0045] note apparatus 1000), comprising: 
(see Huang-Fu Fig. 10, [0045] note processing circuitry 1006; and 
at least one memory including computer program code (see Huang-Fu Fig. 10, [0045] note memory 1002), the at least one memory and computer program code configured to, with the at least one processor, cause the apparatus to perform: 
determining that a non-closed access group cell is available to a user equipment in a public land mobile network (see Huang-Fu [0024], [0031] note UE is not allowed to access 5GS via non-CAG cells), wherein the public land mobile network is identified by a public land mobile network identity and the user equipment is only allowed to access the public land mobile network via one or more closed access group cells (see Huang-Fu [0024], [0031] note UE is only allowed to access 5GS via CAG cells); 
displaying the public land mobile network identity to a user (see Huang-Fu [0028] note manual network selection from the PLMN selection list); 
receiving user input selecting the public land mobile network identity (see Huang-Fu [0028], note manual network selection from the PLMN selection list); and 
transmitting a registration request to the public land mobile network identified by the public land mobile network identity (see Huang-Fu Fig. 5, Fig. 7, [0028], [0033], [0038] note transmit registration request to the AMF). 
Claim(s) 1 and 19 is/are rejected for at least the same reason(s) set forth in claim 10.

Claims 2, 11, and 20
Consider claim 11, Huang-Fu teaches wherein the public land mobile network identity is stored in a list comprising one or more public land mobile network identities, wherein for each public land mobile network identity there is an associated zero or more closed access group identities which the user equipment is allowed to use in the public land mobile network identified by the public land mobile network identity (see Huang-Fu [0031] note CAG cell broadcasts one or multiple CAG identifiers per PLMN which is unique within the scope of a PLMN ID and the UE compares the CAG identifiers with the CAG IDs from the CAG information list). 
Claim(s) 2 and 20 is/are rejected for at least the same reason(s) set forth in claim 11.

Claims 3 and 12
Consider claim 12, Huang-Fu teaches wherein for each public land mobile network identity there is an indication that the user equipment is only allowed to access a 5G system via closed access group cells (see Huang-Fu [0031] note indication that the UE is only allowed to access 5GS via CAG Cells). 
Claim(s) 3 is/are rejected for at least the same reason(s) set forth in claim 12.

Claims 4 and 13
Consider claim 13, Huang-Fu teaches wherein the displayed public land mobile network identity is associated with an indication that a user equipment is only allowed to access the public land mobile network identified by the public land mobile network identity via one or more closed access group cells (see Huang-Fu [0025], [0031] note network provisions that the UE is only allowed to access 5GS via CAG Cells). 
Claim(s) 4 is/are rejected for at least the same reason(s) set forth in claim 13.

Claims 5 and 14
Consider claim 14, Huang-Fu teaches wherein the apparatus is further configured to perform: 
receiving a registration accept message (see Huang-Fu Fig. 5, [0033] note registration accept); and 
deleting the indication that the user equipment is only allowed to access a 5G system via closed access group cells for the public land mobile network identified by the public land mobile network identity (see Huang-Fu [0036], [0038] note delete any stored CAG information list). 
Claim(s) 5 is/are rejected for at least the same reason(s) set forth in claim 14.

Claims 6 and 15
Consider claim 15, Huang-Fu teaches wherein the apparatus is further configured to perform: 
receiving a registration reject message (see Huang-Fu Fig. 5, [0033] note registration reject); and
retaining the indication that the user equipment is only allowed to access 5G system via closed access group cells (see Huang-Fu [0034] note when rejected the UE shall store an indication that the UE is only allowed to access 5GS via CAG cells). 


Claims 7 and 16
Consider claim 16, Huang-Fu teaches wherein displaying the public land mobile network identity comprises displaying the public land mobile network identity associated with a list of one or more closed access group identities, wherein there exists a closed access group cell available to a user equipment in the public land mobile network identified by the public land mobile network identity, and wherein for each of the closed access group identities, it is indicated whether the user equipment is allowed for the closed access group identity (see Huang-Fu [0024] note the CAG information list contains an allowed CAG list). 
Claim(s) 16 is/are rejected for at least the same reason(s) set forth in claim 7.

Claims 8 and 17
Consider claim 17, Huang-Fu teaches wherein the list comprising the one or more closed access group identities includes a closed access group identity field, which is either populated with a respective closed access group identity if the entry has a closed access group identity, or is populated with an entry indicating a null closed access group identity if the entry does not have a closed access group identity (see Huang-Fu [0044] note CAG information list may contain CAG identifiers or no CAG identifier). 
Claim(s) 17 is/are rejected for at least the same reason(s) set forth in claim 8.

Claims 9 and 18
Consider claim 18, Huang-Fu teaches wherein the apparatus is further configured to perform: displaying the public land mobile network identity without a list of one or more closed access group identities in addition to the public land mobile network identity displayed with a list of one or more closed access group identities (see Huang-Fu [0044] note CAG information list may contain CAG identifiers or no CAG identifier). 
Claim(s) 18 is/are rejected for at least the same reason(s) set forth in claim 9.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193.  The examiner can normally be reached on M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647